DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on August 23, 2022.  In particular, claim 1 has been amended to state the amounts of the first and second S-SBR and also indicates that the second SBR contains oil.  This combination of limitations was not present at the time of the previous office action.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recker et al (WO 2018/033501, please refer to US 2021/0284826 for English language equivalent and mapping).
	Regarding claim 1, Recker teaches a rubber composition for a tire tread ([0002]) which comprises:
100 phr of a raw rubber (Abstract)
30 to 300 phr of a silica (Abstract)
1 to 150 phr of a resin having a softening point of 10 to 180 C (Abstract)
The composition contains a 1:1 ratio (50 parts by weight each) of a solution polymerized diene polymer A and a solution polymerized diene rubber B (Abstract).  Both A and B can be styrene-butadiene rubbers ([0030]-[0031]). Both SSBR rubbers are end functionalized with amino silane-based compound (Abstract). The first SSBR A has a styrene content from 0 to 50% by weight ([0018]). The second SSBR B has a styrene content from 0 to 50% by weight ([0021]). Recker teaches that oil can be added to the composition ([0091]).
It is noted that the limitations which read:

    PNG
    media_image1.png
    110
    635
    media_image1.png
    Greyscale

are, in essence, product-by-process limitations.  Because the claims are drawn to the final rubber composition after all the components are mixed together, the fact that the first SSBR is used without oil and the second SSBR is used with oil does not carry much patentable weight as long as the final product has the same final structure (i.e. contains oil).  Patentability of said claim is based on the recited product and does not depend on its method of production.  Since the product as presently claimed is the same as product disclosed by Recker the claim is unpatentable even if the Recker product was made by a different process.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP 2113.
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to
use the teachings of Recker to arrive at the presently claimed invention. It would have been nothing
more than using known compounds in a manner as taught by Recker to achieve predictable results. KSR
v. Teleflex, 550 U.S. _, 82 USPQ2d 1385 (2007).
	Regarding claim 2, Recker teaches that the SSBR B has a glass transition temperature of -100 to 80 C ([0021]).
	Regarding claim 5, Recker teaches that the rubber composition contains 0.1 to 20 phf (parts per hundred of filler) of a silane coupling agent ([0086]) and given that the silica is present in the amount ranging from 30 to 300 (Abstract), the amount of the silane coupling agent can be calculated to range from 0.03 to 60 phr.
	Regarding claim 7, Recker teaches a tire manufactured by use the rubber composition of claim 1 ([0002]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recker et al (WO 2018/033501, please refer to US 2021/0284826 for English language equivalent and mapping) with evidence provided by Cruse et al (WO 2008/085454).
The discussion regarding Recker in paragraph 4 above is incorporated here by reference.
Regarding claim 3, Recker teaches that the silica can be Zeosil 1165 MP ([0047]), which as evidenced by Cruse, has a BET nitrogen surface area of 180 m2/g, a CTAB surface area of 160 m2/g and a pH of 6.5 ([00103]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recker et al (WO 2018/033501, please refer to US 2021/0284826 for English language equivalent and mapping) with in view of Sandstrom et al (US 2014/0135437).
The discussion regarding Recker in paragraph 4 above is incorporated here by reference.
Regarding claim 4, Recker teaches 1 to 150 phr of a resin having a softening point of 10 to 180 C (Abstract).  However, it fails to teach that the resin comprises a first and second resin.
	Sandstrom teaches mixture of two resins which have softening points that are 20 degrees C apart ([0023]). It teaches that the first resin has a softening point of 20 to 140 C and a second resin has a softening point of 40 to 140 C ([0025] - [0026]). Sandstrom teaches that the total amount of these two resins is from 1 to 30 phr.
While Sandstrom does not explicitly teach the ratio of each of the resins, it is noted that when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, ‘from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference." In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Given a 1:1 ratio, the amounts of each of the two resins would range from 0.1 to 15 phr.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recker et al (WO 2018/033501, please refer to US 2021/0284826 for English language equivalent and mapping) with in view of Akahori et al (US 2015/0375566).
The discussion regarding Recker in paragraph 4 above is incorporated here by reference.
	Regarding claim 6, Recker teaches that the silane coupling agent can be sulfide or mercapto based ([0081]), however it fails to teach that both are used and the ratio of the two.
Akahori teaches a rubber composition for use in tire treads (Abstract). It teaches that the silica coupling agent can include a blend of agents which include mercapto group and a sulfide group in the ratio from 2.0/8.0 to 8.9/1.1 ({0101)).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have a mixture of silica coupling agents as noted in Recker in the ratio as taught by Akahori. One would have been motivated to do so to have the expected benefit of having good wet performance, rolling resistance and processability (Akahori, [0101]).
Response to Arguments
The 35 USC 112 rejections set forth in paragraphs 4 of the office action mailed on May 24, 2022 has been withdrawn in light of applicant’s amendment filed on August 23, 2022.
Applicant's arguments filed August 23, 2022 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  Recker does not teach that the first SSBR is used in a state without oil and the second SSBR is used in a state with oil.
Examiner’s response:  The examiner has addressed this in the rejection above.  The examiner argues that this is a product-by-process limitation and Recker still reads on the claim as the final rubber composition does contain oil.  
Applicant’s argument:  Examples 3-6 show improved and unexpected properties.
Examiner’s response:  It is noted that the examples are not commensurate in scope with that of the claimed invention.  Most notably, there are no examples with glycidyl amino-based modified SSBRs as claimed in independent claim 1.  Applicant must also show the criticality of the 50/50 ratio of the two SSBRs and as there are no examples which have the same SSBRs as in Examples 3-6 in different ratios, it is difficult to determine the critically of the claimed range.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764